Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please cancel claims 11 – 19.

Allowable Subject Matter

Claims 1 – 10 and 20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art discloses systems and method for using machine learning to identify obfuscation within computer code associated with malware.

For example, Kolter et al., “Learning to Detect and Classify Malicious Executable in the Wild”, discloses that machine learning may be used to detect obfuscation within malware (e.g. Kolter et al., pg. 2738) and that the removal of detected obfuscation may enable the detection of malware (e.g. Kolter et al., pg. 2741).
Goutal et al., US 2020/0412740 A1, discloses as system for the detection of obfuscated code, wherein machine learning may be used to generate statistical models for comparing non-obfuscated computer code to that of obfuscated computer code (e.g. Goutal, par. 60 -71).
However, the prior art fails to disclose, as found in recited in combination with all remaining claim limitations, the features of: 
determining… a frequency of each symbol of the one or more symbols in the script text; determining… an average frequency of the one or more symbols in the script text; determining, … a normal score of each symbol of the one or more symbols based at least in part on the frequency of each symbol and the average frequency; extracting, … at least one symbol feature as the normal score of each symbol of the one or more symbols; utilizing … an obfuscation machine learning model comprising a classifier for binary obfuscation classification to predict that the software programming script is obfuscated based on the at least one symbol feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/Primary Examiner, Art Unit 2495